Chief Justice Lee
charged the jury that one partner had no right, as a general rule, to pay his debts with partnership property, because it was going beyond the scope of the partnership business — it was a misapplication of the partnership effects, which no member of the firm could make without the consent of all the other members; and in such cases the creditors dealing with the partner, and knowing the circumstances, will be deemed to act mala fide — in fraud of the partnership, and the transaction wilt be treated as a nullity.
Mr. Montgomery and Mr. Blair, for plaintiff.
Mr. Bates for defendant.